DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/14/2022.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on page 5 directed towards the previous Claim Interpretation section,
The Examiner respectfully notes that the section noted by applicant is directed towards how means plus function limitations are interpreted and is not directed towards any informality.  No amendment made by applicant appears to address any means plus function limitation.
With regard to applicant’s arguments on page 6 directed towards the previous 112 rejections,
Applicant argues that the main body of the sensor has a sensing point and that the sensing point can sense a magnetic stripe and produce a signal.  The Examiner respectfully disagrees.  A sensing point is not a well known device or structure, and instead a sensing point is reasonably a point in space that sensing occurs.  Note the definition of the term “point” is “A dimensionless geometric object having no properties except location” or “A place or locality considered with regard to its position” per https://www.ahdictionary.com/word/search.html?q=point.  While other definitions of the term “point” exist, none would correspond to an actual physical device that is capable of both sense an object and produce a signal.  A sensing point is not the same thing as a sensor, and while a sensor may have a point at which sensing occurs, the sensing point itself does not.  Applicant has not presented any evidence to support applicant’s position that a sensing point can sense an object and produce a signal, and applicant has not clearly and reasonably redefined the term should applicant be acting as a lexicographer.  While applicant does recite in the preamble that Claim 1, for example, is a sensor, no element in the body of the claim is capable of sensing or generating a signal.  While applicant may intend the sensing point to be a sensor, this is not claimed, and it is not clear, in light of the disclosure, what applicant’s sensing point is or how such a recitation should be interpreted.  As such, the Examiner respectfully disagrees with applicant.  
With regard to applicant’s arguments directed towards Marshall et al. (Marshall) (US 2014/0322988) on pages 6-9,
Applicant argues that Marshall is different than claim 1 because Marshall in paragraph [0030] disclose that the first sidewall 101 and the second sidewall 102 each has a protrusion extending away from the central cavity, and that only one dovetail is placed on one sidewall.  However, the Examiner respectfully disagrees with applicant.  First, to the extent that applicant is importing the specific manner in which applicant implements the above claim feature as disclosed in the specification and figures, the Examiner respectfully notes that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).” Second, Marshall does disclose the claimed subject matter because applicant’s interpretation of what it means to have something on a sidewall is narrower than the broadest reasonable interpretation of the claim limitation.  The term “on” does not require that something be directly on an object, in the same manner that stacking 10 books on top of a desk still allows for the top 10th book to be considered to be on the desk.  Marshall discloses first assembly members (110), and where these members are both reasonably on either or both of the surfaces (101),(102).  If surface (101) is considered the surface, then both members (110) are reasonably on this surface even though other material for the overall device (100) is in between the leftmost assembly (110) and the surface (101).  If the device (100) where laying on a surface with the rightmost (110) resting on the surface, than the rightmost (110) and its related surface (101) would support the rest of the device (100), including the leftmost assembly (110).  Furthermore, the surfaces (101),(102) can collectively be considered a surface.  There is no requirement that a surface end merely because there is a bend or angle in the surface.  
Applicant then argues that Marshall only discloses one dovetail socket (120) placed on one sidewall, but for similar reasons as noted above, the Examiner respectfully disagrees and directs applicant’s attention to the above response. 
Applicant then argues that Marshall does not have several dovetails 110 fixed side by side on a first side 101 or several dovetail sockets 120 fixed side by side on the second sidewall 102.  For similar reasons as noted above, the Examiner respectfully disagrees.  The two dovetails (110) disclosed by Marshall are reasonably on a first surface, which can either be surface (101) or the combination of (101),(102).  There is no requirement that the surfaces be identical to manner that applicant implements them as limitations from the specification are not imported into the claims.  Similarly, Marshall does disclose two second assemblies (120) that are located on either surface (103) or a combination of (103),(104) for similar reasons as explained above.  In either case, the assemblies are located side-by-side because they are located both next to each other and close together.  Note the definition for “side by side” is “Next to each other; close together” per https://www.ahdictionary.com/word/search.html?q=side+by+side, and all cited dictionary definitions are consistent with applicant’s disclosure.  
Lastly, applicant argues that according to Claim 1, one surface of the main body 10 carriers multiple first  or second assembly members side by side, but the Examiner respectfully disagrees as this is not claimed.  Claim 1 does not recite nor require any surface to carrier any assembly member or members. 
As such, the Examiner respectfully disagrees with applicant.  
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9, and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “the main body has a sensing point, the sensing point senses a magnetic stripe and produces a signal” on lines 7-8 lacks proper written description.  A sensing point is reasonably a point in space that sensing occurs and not a physical object that can perform sensing.  Applicant does not disclose what the sensing point is or how such a point can sense a magnetic stripe and produce a signal.  No reasonable definition of the phrase “sensing point” would reasonable include a device that can perform the above sensing and signal production.  While applicant may act as a lexicographer, applicant does not reasonably redefine this term or provide any reasonable explanation to demonstrate possession of the above claim feature by explaining how applicant’s sensing point can perform the above claim function.  As such, this phrase lacks proper written description.  
As to Claim 9,
The phrase “each of the plurality of first assembly members is fixed side by side on each first surface, each of the plurality of second assembly members is fixed side by side on each the second surface” on the last three lines introduces new matter.  The Examiner acknowledges that applicant’s intent with the above phrase may be to recite that each of the plurality of members is fixed side by side on a respective surface relative to the specific sensor that includes both that surface and the assembly member, but applicant’s recitation, as worded, reasonably includes the interpretation that each of the assembly members is fixed side by side on each surface, which would reasonably include all surfaces. Mean, stating for example that each of the plurality of first assembly members is fixed side by side on each first surface reasonably means that each of the first assembly members is located “on each first surface,” which reasonably includes not just the first surface of one sensor, but also the first surface of each other sensor as well.  This recitation introduces new matter because applicant does not reasonably disclose the above claim phrase for the reasons stated above.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to each that, for each respective sensor, the claimed assembly members have are fixed side by side and on a surface for that respective sensor only.
As to Claim 15,
The phrase “an end portion of each first surface is recessed toward each second surface from the first surface to form a notch, the notch runs through the end portion connecting the first surface and the second surface, the main body includes a bottom wall, and the bottom wall defines at least one through hole for fixing the main body to an external device” on lines 2-6 introduces new matter.
Applicant has amended the above phrase to state “an end surface of each first surface is recessed toward each second surface from the first surface,” but such a recitation introduces new matter because an end surface for every sensor is not disclosed to be recessed toward each second surface for all sensors.  While applicant may intent the above recitation to be directed towards each individual sensor, this is not claimed, and applicant’s recitation would reasonably include the interpretation that each end portion is recessed toward a second surface for all sensors which introduces new matter.
As to Claims 4-7 and 12-16,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to Claim 1,
The phrase “the main body has a sensing point, the sensing point senses a magnetic stripe and produces a signal” on lines 7-8 lacks enablement  A sensing point is reasonably a point in space that sensing occurs and not a physical object that can perform sensing.  Applicant does not disclose what the sensing point is or how such a point can sense a magnetic stripe and produce a signal.  No reasonable definition of the phrase “sensing point” would reasonable include a device that can perform the above sensing and signal production.  While applicant may act as a lexicographer, applicant does not reasonably redefine this term or provide any reasonable explanation to demonstrate possession of the above claim feature by explaining how applicant’s sensing point can perform the above claim function.  A person of ordinary skill in the art, in light of the above, would not know how to implement the above claim feature because a person of ordinary skill in the art would not know how a point in space can perform actual sensing or how it can produce a signal.  As such, this phrase lacks enablement as a person of ordinary skill in the art would not know how to make and/or use the invention.
As to Claims 4-7,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “A sensor” on line 1 is indefinite.  At issue is that applicant does not recite any structural features that would reasonably perform any sensing.  The only structural features recited are features directed towards attachment features (assembly members) that can be used to attach the main body to another main body.  As such, it is unclear what this claim is directed towards as the claim, as best understood, is directed essentially towards a sensor holder and not a sensor.  In light of this and for the purpose of compact prosecution, this claim is being examined as if the preamble were directed towards a sensor holder and not a sensor.
The phrase “the main body has a sensing point, the sensing point senses a magnetic stripe and produces a signal” on lines 7-8 is indefinite.  
1) Claim 1 is an apparatus claim, and this claim is therefore directed towards what the apparatus (sensor) is and what it is configured to do.  Applicant however is essentially reciting method steps in the claim by reciting that the sensing point actively “senses” a magnetic stripe and “produces” a signal.  These recitations are the same as applicant reciting “sensing, using the sensing point, a magnetic stripe” or “producing, using the sensing point, a signal.”  As explained in MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”  For the above reasons, and because it is unclear which statutory category this claim feature should be examined under, this phrase is indefinite.  Note that there is a difference between reciting “a sensing point configured to sense a magnetic stripe” in contrast with “a sensing point sensing a magnetic stripe.”
2) This phrase is further indefinite because it is unclear if the magnetic stripe is required in the claim.  Claim 1 is directed towards a sensor, and the sensor, in light of the disclosure, does not reasonably include the magnetic stripe.  Applicant, for example, discloses that (100) in Figure 1 is a sensor, and this device does not include a magnetic stripe.  As such, it is unclear whether a magnetic stripe is required in the claim.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the sensing point is configured to sense the magnetic stripe and is configured to produce a signal.
3)  At issue is that it is unclear how the main body has a sensing point when no sensing structure has been recited.  Applicant is essentially reciting a sensor holder, and it is not clear, in light of the disclosure, how a sensor holder has a sensing point.
As to Claim 6,
The phrase “each of the slots comprises an end surface for positioning when the slot is engaging with a guiding block of another sensor” on lines 1-3 is indefinite. Claim 1 recites that each of the first assembly members defines a slot.  As such, it is unclear what slot applicant is referencing to with the above phrase.  Note that applicant is still reciting “the slot” in the above phrase.
As to Claim 9,
The phrase  “each of the plurality of first assembly members is fixed side by side on each  first surface, each of the plurality of second assembly members is fixed side by side on each second surface” on the last three lines is indefinite.  Claim 9 recites that each of the sensors has a respective plurality of first or second assembly members and respective first or second surfaces, and thus it is unclear which assembly members and first or second surfaces applicant is referring to with the above phrase.
As to Claim 12,
The phrase “the slot is defined on each of the first assembly members away from the first surface, each of the second assembly members further comprises a fixing plate, the fixing plate is fixed to the second surface, and the guiding block is formed on the fixing plate away from the second surface” on lines 1-5 is indefinite.  Claim 9 recites that each sensor has a slot, first assembly members, second assembly members, a guiding block, and a second surface.  As such, it is unclear which sensors applicant is referring to with the above phrase. 
As to Claim 13,
The phrase “each of the slots is a dovetail slot, and each of the guiding blocks is a trapezoidal guide matching the slot” on lines 1-3 is indefinite. Claim 9 recites that each sensor has a slot and that each of the first assembly members defines a slot.  As such, it is unclear what slot applicant is referencing to with the above phrase.  
As to Claim 14,
The phrase “each of the slots comprises an end surface for positioning when the slot is engaging with a guiding block of another one of the plurality of sensors” on lines 1-2 is indefinite. Claim 9 recites that each sensor includes first assembly members and that each of the first assembly members defines a slot.  As such, it is unclear what slot applicant is referencing to with the above phrase.  
As to Claim 15,
The phrase “an end portion of each first surface is recessed toward each second surface from the first surface to form a notch, the notch runs through the end portion connecting the first surface and the second surface, and the main body comprises a bottom wall, the bottom wall defines at least one through hole for fixing the main body to an external device” on lines 1-6 is indefinite.
1) The phase “the end portion” is indefinite because more than one end portion would exist in Claim 9 due to the plural sensors recited in the claim, and it is therefore unclear which end portion the above phrase is referencing. 
2) The phrases “the first surface,” “the second surface,” and “the main body” are indefinite because Claim 9 recites that each sensor has the above features, and it is therefore unclear which surface and body from the sensors that applicant is referring to.
4) The phrases “a notch,” “two opposite sidewalls” and “a bottom wall” are unclear because it is unclear if each sensor includes the above features or if applicant intends only one sensor to include the above features. 
As to Claim 16,
The phrase “the main body of each of the plurality of sensors has a sensing point, and different combinations of the plurality of sensors bring about mutual positional changes between the sensing points” on lines 1-4 is indefinite.  
1) At issue is that claim 16 is directed towards a final product, and thus, while the sensors may be configured such that they can be arranged in different combinations, the actual arrangement of the configurations in the final product is fixed.  Reciting that different combinations of the plural sensors bring about mutual positional changes between the sensing point is unclear because it is unclear is applicant is intending to reciting that the sensors are configured to allow for positional changes, or if applicant is positively reciting actual positional changes in the claim.
As to Claims 4-7 and 12-16,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (Marshall) (US 2014/0322988).
As to Claim 9,
Marshall discloses A combined magnetic navigation sensor comprising a plurality of sensors (100), (Figures 1A-1C), (Abstract / note the probes are reasonably sensors as they can be used to measure electric current in the same way probes of a multimeter can be used for sensing), wherein each of the sensors comprises a main body (100), a plurality of first assembly members (110), and a plurality of second assembly members (120), wherein the main body comprises a first surface (surface at (101) and/or (102)) and a second surface (surface at (103), and/or (104)) opposite to the first surface (Figure 1B), the first assembly members and the second assembly members are respectively fixed to the first surface and the second surface (Figure 1B), each of the first assembly members defines a slot (Figures 1A,1B), and each of the second assembly members comprises a guiding block (Figures 1A,1B), the guiding block having a shape and a size matching with a shape and a size of the slot correspondingly (Figures 1A,1B), (Paragraph [0030]), (Abstract / note that a probe can be used to as a sensor, for example as part of a multimeter to detect current in a circuit or wire), the plurality of sensors are assembled together by engaging a guiding block of one of the plurality of sensors in a slot of another one of the plurality of sensors (Figure 1C),  each of the plurality of first assembly members is fixed side by side on each first surface (Figure 1A / note the surface can be the combination of (101),(102) or that the surface can be either (101) or (102) but that the assembly members are still both side by side and on either surface because the assembly members are associated with, connected to, and attached to both surfaces), each of the plurality of second assembly members is fixed side by side on each the second surface (Figure 1A / note the surface can be the combination of (103),(104) or that the surface can be either (103) or (104) but that the assembly members are still both side by side and on either surface because the assembly members are associated with, connected to, and attached to both surfaces).
As to Claim 12,
Marshall discloses the slot is defined on each of the first assembly members away from the first surface (Figures 1A,1B), each of the second assembly members further comprises a fixing plate, the fixing plate is fixed to the second surface, and the guiding block is formed on the fixing plate away from the second surface (Figures 1A,1B / note the fixing plate is the sidewalls such as (102)).
As to Claim 13,
Marshall discloses each of the slots is a dovetail slot, and each of the guiding blocks is a trapezoidal guide matching the slot (Figures 1A,1B), (Paragraph [0030]).
As to Claim 14,
Marshall discloses each of the slots comprises an end surface for positioning when the slot are engaging with a guiding block of another one of the plurality of sensors (Figures 1A,1B / note the upper or lower end of the slot in Figure 1A for example can be the claimed end surface).
As to Claim 15,

    PNG
    media_image1.png
    496
    480
    media_image1.png
    Greyscale

Marshall discloses an end portion of each first surface is recessed toward each second surface from the first surface to form a notch, the notch runs through the end portion connecting the first surface and the second surface, the main body includes a bottom wall, and the bottom wall defines at least one through hole for fixing the main body to an external device (see above figure).
As to Claim 16,
Marshall discloses the main body of each of the plurality of sensors has a sensing point, and different combinations of the plurality of sensors bring about mutual positional changes between the sensing points (Figures 1A,1B,1C,1D / note that the probe can be said to have a sensing point as it can be used to obtain or measure current at an point on the probe, and the probes can be in different positional combinations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (Marshall) (US 2014/0322988) in view of Sakashita et al. (Sakashita) (US 5,251,087).
As to Claim 1,
Marshall discloses A sensor comprising a main body (100), a plurality of first assembly members (110), and a plurality of second assembly members (120), wherein the main body comprises a first surface (surface at (101) and/or (102)) and a second surface (surface at (103), and/or (104)) opposite to the first surface (Figure 1B), the first assembly members and the second assembly members are respectively fixed to the first surface and the second surface (Figure 1B), each of the first assembly members defines a slot (Figures 1A,1B), and each of the second assembly members comprises a guiding block (Figures 1A,1B), the guiding block having a shape and a size matching with a shape and a size of the slot correspondingly (Figures 1A,1B), (Paragraph [0030]), (Abstract / note that a probe can be used to as a sensor, for example as part of a multimeter to detect current in a circuit or wire), the main body has a sensing point (Figures 1A,1B / note that the probe can be said to have a sensing point as it can be used to obtain or measure current at an point on the probe), the sensing point senses an object and produces a signal (Figures 1A,1B / note this phrase is being interpreted to mean that a sensing point of the sensor is capable of sensing an object and producing a signal), the plurality of first assembly members are fixed side by side on the first surface (Figure 1A / note the surface can be the combination of (101),(102) or that the surface can be either (101) or (102) but that the assembly members are still both side by side and on either surface because the assembly members are associated with, connected to, and attached to both surfaces), the plurality of second assembly members are fixed side by side on the second surface (Figure 1A / note the surface can be the combination of (103),(104) or that the surface can be either (103) or (104) but that the assembly members are still both side by side and on either surface because the assembly members are associated with, connected to, and attached to both surfaces).
Marshall does not disclose that the sensor is a magnetic sensor, and thus does not disclose the sensing point senses an object and produces a signal.
Sakashita discloses the sensing point senses a magnetic stripe (encoder) and produces a signal (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Marshall to include the sensing point senses an object and produces a signal as taught by Sakashita in order to advantageously be able to detect rotation of the encoder so as to ensure that the encoder and object attached to the encoder are rotating at a desired speed and are not rotating too fast or too slowly.
As to Claim 4,
Marshall discloses the slot is defined on each of the first assembly members away from the first surface (Figures 1A,1B), each of the second assembly members further comprises a fixing plate, the fixing plate is fixed to the second surface, and the guiding block is formed on the fixing plate away from the second surface (Figures 1A,1B / note the fixing plate is the sidewalls such as (102)).
As to Claim 5,
Marshall discloses each of the slots is a dovetail slot, and each of the guiding blocks is a trapezoidal guide matching the slot (Figures 1A,1B), (Paragraph [0030]).
As to Claim 6,
Marshall discloses each of the slots comprises an end surface for positioning when the slot is engaging with a guiding block of another sensor (Figures 1A,1B / note the upper or lower end of the slot in Figure 1A for example can be the claimed end surface).
As to Claim 7,

    PNG
    media_image1.png
    496
    480
    media_image1.png
    Greyscale

Marshall discloses an end portion of the first surface is recessed toward the second surface from the first surface to form a notch, the notch runs through the end portion connecting the first surface and the second surface, and the main body includes a bottom wall, and the bottom wall defines at least one through hole for fixing the main body to an external device (see above figure).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858